Per Curiam,
There is nothing in the return from which we can infer, that the first adjournment was at the defendant’s request; and when the second adjournment was moved for by the defendant, we are to presume, that he offered to comply with the conditions, requisite to entitle him to an adjournment, under the 5th section of the act, as the justice put his refusal to grant the motion . . . . . . . . on a different ground, and one which he was not authorized take. The defendant must have been entitled to the adjournment as of right. There doés not appear to have been any *365delay, or want of due diligence on his part which could bring his ease within the decision of Powers v. Lockwood; (ante, 133.) and he was clearly entitled to the adjournment.
Judgment reversed.